DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	Claims 1-28 are pending and are examined in this Office Action.

Specification

The title of the invention is objected to because it includes the word “novel”.  The title should not include any of the following words: A, An, The, Improved, Improvement(s) in/for/of, New, Novel, Related to, Design, Design for/of (a), Ornamental design, or  Ornamental (MPEP 606). 
The following title is suggested: - - GARDEN BEAN VARIETY JAMESON - - .

The disclosure is objected to because of the following informalities: On page 47 there is a blank line where there should be an Accession Number.  
Appropriate correction is requested.

Claim Objections
Claims 1, 2, 7, 14, 17-19, 22, and 25 are objected to because of the following informalities:   
Claims 1, 2, 14, and 17 are objected to because they each include a blank line where there should be an Accession Number.
Claim 7 is objected to because the list of plant parts includes singular plant parts except for “pollen”.  Applicant is advised to replace “pollen” with - - a pollen grain - - to agree with the singular “plant part”.
Claim 18 is objected to because it is lacking an article at the beginning of the claim.Applicant is advised to replace “Plantlet” with - - The plantlet - -.
Claim 19 is objected to because it should use a definite article to connect part (a) with the preamble.  Applicant is advised to replace “a desired trait” with - - the desired trait - - in part (a).
Claims 22 and 25 are objected to because they each lack an article at the beginning of the claim.  Applicant is advised to replace “Seed” with - - A seed - - for each of these claims.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness
Claims 3, 14-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
Claim 3 is directed to a bean plant, or a plant part thereof, having all the physiological and morphological characteristics of a bean plant of cultivar Jameson.  It is unclear how a plant part can have all of the physiological and morphological characteristics of a whole plant.  For example, how can an embryo have the morphological characteristics of a root or a leaf?
Claim 14 recites crossing a plant of bean cultivar Jameson with a “second bean plant” in part (a) and recites crossing the resulting F1 plant to “a second bean plant” in part (d).  Because “second bean plant” is being recited twice, it is unclear if this is the SAME “second bean plant” or if there is actually a third bean plant.  Also, because step (d) can be repeated, optionally, an unlimited number of times, it is unclear if it is the same “second bean plant” each time it is repeated, or if it could be a third, fourth, fifth, sixth bean plant each successive round of crossing.
Claim 15 is directed to an F1 progeny seed produced by a method comprising multiple rounds of crossing and selfing.  It is unclear which parent plant the progeny seed is an F1 relative to.  The designation of “F1” is setting forth how many generations removed a progeny is from a parent (F1) or grandparent (F2) or great-granparent (F3) or further removed ancestor.  Therefore, F1 is a relative term, and it does not have any meaning without designating which plant the claimed progeny is “F1” relative to. Looking at step (d) from claim 14, it would appear the F1 claimed in claim 15 would be F1 relative to the “second bean plant” or else relative to the F1 that was produced in step (c) which would make it an F2 relative to cultivar Jameson.  Applicant should clarify for the record what the seed in claim 15 is F1 relative to.
Claim 18 recites the limitation "said plant" in line one.  There is insufficient antecedent basis for this limitation in the claim.  Is “said plant” referring to the plant obtained by the method of claim 17 or is “said plant” referring to the plant from which the tissue is collected in claim 17?

Inadequate Written Description
Claims 15, 16, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
Claims 15, 16, 21, and 22 are each directed to progeny of bean cultivar Jameson claimed as “product by process” plants; however, they encompass a broad and diverse genus of progeny plants because the methods by which they are made include out-crossing to any second plant at all and the methods do not require sufficient backcrossing to restore the underlying genotype and phenotype of cultivar Jameson.  For example, claims 15 and 16 are produced by a process that requires outcrossing to “a second bean plant” (part (a) of claim 14).  After this outcrossing the resulting F1 hybrid can either be selfed or crossed to yet another plant, and this can be repeated, optionally, an unlimited number of times.  The resulting plant could end up looking nothing like Jameson bean plants and could have so little Jameson DNA left that it would be unrecognizable at the DNA level.
With regard to claims 21 and 22, the plants and seeds encompassed by these claims are produced by a method requiring crossing a Jameson bean plant with a different plant to produce a hybrid F1 progeny and backcrossing the F1 progeny to a Jameson plant to produce a BC1 progeny plant and optionally repeating steps.  This method does not require backcrossing a sufficient number of generations to restore the genotype and characteristic traits of the bean plant Jameson, therefore the claims encompass a genus of plants that have a mixture of genomic DNA from Jameson and from the different plant that has the “desired trait”.  This genus of plants has not been described by either genotype or by phenotypic characteristics.
Applicant has not reduced to practice even one bean plant or seed that falls within claims 15, 16, 21, or 22.  Given the breadth of the genus of plants/seeds encompassed by these claims and given the fact that there have been zero species reduced to practice, the specification does not provide sufficient support across the breadth of the claims.

Lack of Enablement
Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are directed to seeds and plants of bean plant variety Jameson or plants and plant parts derived from said variety, and methods that utilize said variety.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 625 seeds of the variety is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant.  It is noted that Applicant states that they have made a deposit (Spec 47) but the Accession Number is blank and there is no date for the deposit; furthermore, they have not stated if the deposit will be made under the Budapest Treaty or not. 
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	 (v)	the deposit will be replaced if it should ever become inviable. 

Closest Prior Art
	US Pre-Grant Publication US 2013/0247238, published on Sept. 19, 2013, is directed to bean variety WAXC6V1003 which shares many of the same characteristics compared with the instant bean variety Jameson (‘238 pp. 4-7; Spec pp. 19-21).  They are both Garden beans with a determinate habit and similar height and spread.  They both have scattered pod position and high bush form.  They differ in seeds size and the number of days to edible pods.

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

Request for Information under 37 CFR § 1.105


Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

This request is being made for the following reasons:
Applicant is claiming a seed of plant variety ‘Jameson’, but the instant specification is silent about what starting materials and methods were used to produce plant variety ‘Jameson’.  The requested information is required to make a meaningful and complete search of the prior art.

In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:

Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which siblings or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the siblings or parents.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.

The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.

7.	The time period for responding to this request is the same as the response period for the Action to which it is appended (3 months from the mail date).

8.	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663